Title: From George Washington to William Drayton, 20 November 1786
From: Washington, George
To: Drayton, William



Sir,
Mount Vernon 20th Novr 1786.

I wish it was in my power to give you a more favourable acct of your Servant Jack than what follows.
After his absenting himself from you at Dumfries (as I believe my Nephew has already informed you) he came here, & remained quietly till the 12th; when being informed by some Gentlemen from Baltimore that a Packet from that place was on the point of Sailing for Charleston, I sent him under the care of a trusty Overseer to be shipped to you—requesting a friend of mine in the Town to engage a passage, & provide every thing necessary for him on ship board. When they arrived at Baltimore, unfortunately, the Vessel was hove down; it became necessary therefore to commit him to Goal for security, but before this could be effected (there being some demur on the part of the Goaler to receive him without the order of a Majestrate, which occasioned delay, & gave an opportunity to escape) he embraced a moment favourable thereto, to accomplish it. Diligent, but ineffectual search was instantly made, & it is supposed to arrive at Philadelphia, is his object.
The Gentleman to whose care I sent him, has promised every endeavor in his power to apprehend him, but it is not easy to do this where there are numbers that had rather facilitate the escape of slaves, than apprehend them when runaways. I hope your journey was not much incommoded by this untoward step

of your Waiter. With Sentiments of great esteem I am—Sir Yr Most Obedt Hble Serv⟨t⟩

Go: Washington

